EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions, except per share amounts) 2Q 2013 2Q 2012 Core Results ($ millions) EPS - Diluted Reported Net Income ($ millions) EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (millions) Wtd. Average Diluted Shares O/S (millions) YTD 2013 YTD 2012 Core Results ($ millions) EPS - Diluted Reported Net Income ($ millions) EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (millions) Wtd. Average Diluted Shares O/S (millions) Shares Outstanding (millions) Cash Flow from Operations ($ millions) $ $ 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Second Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical ) Carbocloro sale gain Midstream, marketing and other 48 48 Corporate Interest expense, net ) ) Other ) 55 Charge for former executives and consultants (a) ) Taxes ) 25 Tax effect of pre-tax adjustments ) Income from continuing operations ) Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ $ ) $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ (a) Reflects pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Second Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 77 77 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (4 ) 4 Discontinued operations, net - Net Income $ $ 4 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net - Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Six Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical ) Carbocloro sale gain Midstream, marketing and other Corporate Interest expense, net ) ) Other ) 55 Charge for former executives and consultants (a) ) Taxes ) 25 Tax effect of pre-tax adjustments ) Income from continuing operations ) Discontinued operations, net of tax (9 ) 9 Discontinued operations, net - Net Income ) Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ (a) Reflects pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Six Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ $ 5 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemical Midstream, marketing and other 48 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 40% 38% 40% 39% 41% CORE RESULTS QTR 2 QTR 1 QTR 2 6 Months 6 Months Oil & Gas Chemical Midstream, marketing and other 48 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 41% 38% 40% 39% 41% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Second Quarter Net Income (Loss) Reported Income Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical Midstream, marketing and other 48 ) Corporate Interest expense, net ) ) 1 Other ) ) ) Taxes ) ) ) Income from continuing operations ) Discontinued operations, net (5 ) (4 ) (1 ) Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 40% 38% -2% OCCIDENTAL PETROLEUM 2013 Second Quarter Net Income (Loss) Core Results Comparison Second First Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical ) Midstream, marketing and other 48 ) Corporate Interest expense, net ) ) 1 Other ) ) ) Taxes ) ) ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 41% 38% -3% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Second Quarter Net Income (Loss) Reported Income Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ 57 Chemical 81 Midstream, marketing and other 48 77 ) Corporate Interest expense, net ) ) (4 ) Other ) ) ) Taxes ) ) ) Income from continuing operations (5 ) Discontinued operations, net (5 ) (4 ) (1 ) Net Income $ $ $ (6 ) Earnings Per Common Share Basic $ $ $ - Diluted $ $ $ - Worldwide Effective Tax Rate 40% 40% 0% OCCIDENTAL PETROLEUM 2013 Second Quarter Net Income (Loss) Core Results Comparison Second Second Quarter Quarter B / (W) Oil & Gas $ $ $ 57 Chemical ) Midstream, marketing and other 48 77 ) Corporate Interest expense, net ) ) (4 ) Other ) ) ) Taxes ) ) (1 ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 41% 40% -1% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET PRODUCTION PER DAY: United States Oil (MBBL) California 88 88 88 87 Permian Midcontinent and other 28 23 28 20 Total NGLs (MBBL) California 21 15 20 15 Permian 39 39 39 39 Midcontinent and other 17 19 18 19 Total 77 73 77 73 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Oil (MBBL) Colombia 28 31 29 27 Natural Gas (MMCF) Bolivia 13 14 13 14 Middle East / North Africa Oil (MBBL) Dolphin 7 9 6 9 Oman 67 62 66 63 Qatar 75 74 67 73 Other 44 36 45 41 Total NGLs (MBBL) Dolphin 7 9 7 9 Natural Gas (MMCF) Dolphin Oman 56 57 56 57 Other Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months NET SALES VOLUMES PER DAY: United States Oil (MBBL) NGLs (MBBL) 77 73 77 73 Natural Gas (MMCF) Latin America Oil (MBBL) 26 31 28 27 Natural Gas (MMCF) 13 14 13 14 Middle East / North Africa Oil (MBBL) Dolphin 7 8 6 8 Oman 63 60 68 63 Qatar 80 73 66 71 Other 36 34 32 36 Total NGLs (MBBL) Dolphin 7 9 7 9 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months OIL & GAS: REALIZED PRICES United States Oil ($/BBL) NGLs ($/BBL) Natural gas ($/MCF) Latin America Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Oil ($/BBL) NGLs ($/BBL) Total Worldwide Oil ($/BBL) NGLs ($/BBL) Natural Gas ($/MCF) INDEX PRICES WTI oil ($/BBL) Brent oil ($/BBL) NYMEX gas ($/MCF) REALIZED PRICES AS PERCENTAGE OF INDEX PRICES Worldwide oil as a percentage of WTI 104% 106% 104% 106% Worldwide oil as a percentage of Brent 95% 91% 91% 91% Worldwide NGLs as a percentage of WTI 41% 45% 42% 48% Domestic natural gas as a percentage of NYMEX 95% 91% 93% 97% Second Quarter Six Months Exploration Expense United States $ 45 $ 80 $ 85 $ Middle East / North Africa 33 16 43 53 $ 78 $ 96 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Second Quarter Six Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other Latin America 75 67 Middle East/ North Africa Exploration Chemical 75 Midstream, marketing and other Corporate 38 30 58 51 TOTAL Non-controlling interest contributions ) - ) - $ Depreciation, Depletion & Second Quarter Six Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 27 31 57 56 Middle East/ North Africa Chemical 87 86 Midstream, marketing and other 52 54 Corporate 10 6 19 12 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Jun-13 31-Dec-12 CAPITALIZATION Long-Term Debt (including current maturities) $ $ EQUITY $ $ Total Debt To Total Capitalization 15% 16% 15
